         Case 1:16-cr-00522-RJS Document 1823 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

        -v-                                                         No. 16-cr-522 (RJS)

HAROLD THOMAS,                                              FINAL ORDER OF FORFEITURE
a/k/a “Harry,”

                                 Defendant.

RICHARD J. SULLIVAN, Circuit Judge:

        On May 16, 2017, the Court entered a Consent Preliminary Order of Forfeiture as to

Specific Property (“Preliminary Forfeiture Order”), directing the forfeiture to the United States

of all right, title, and interest of Defendant Harold Thomas in $38,336.25 that was recovered

from Thomas at the time of his arrest. (Doc. No. 695.) Pursuant to 21 U.S.C. § 853(n), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii)

of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the

Preliminary Forfeiture Order required the government to publish, for at least thirty consecutive

days, a notice expressing its intent to dispose of the $38,336.25 and specifying the requirements

for third parties to assert their legal interest in the property. (Id. at 6–7.)

        The government published proper notice on an official government internet site for thirty

consecutive days, from March 19, 2021 through April 17, 2021. (Doc. No. 1814.) Though more

than thirty days have passed since April 17, 2021, no petitions or claims to contest forfeiture

have been filed by any interested third parties, and Thomas is the only person known by the

government to have a potential interest in the property subject to the Preliminary Forfeiture

Order. (Doc. No. 1816.)
          Case 1:16-cr-00522-RJS Document 1823 Filed 07/27/21 Page 2 of 2




         In light of these facts, IT IS HEREBY ORDERED that all right, title, and interest in the

$38,336.25 subject to the Court’s Preliminary Forfeiture Order is forfeited and vested in the

United States of America, which is deemed to have clear title to the property. See 21 U.S.C.

§ 853(n)(7).   IT IS FURTHER ORDERED that the United States Marshals Service (or its

designee) shall take possession of said property, disposing of it in accordance with 21

U.S.C. § 853(h).

SO ORDERED.

Dated:          July 26, 2021
                New York, New York
                                                    ____________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                                2
